Exhibit 10.1

 

May 3, 2012

 

Private and Confidential

 

Edmund J. Schwartz

22 Avon Road

Warren, New Jersey 07059

 

Re: First Amendment to March Offer Letter Dated March 6, 2012 (“Letter
Agreement”)

 

Dear Ed:

 

In furtherance of our most recent discussions we have agreed to amend your
consulting arrangement with Summer Infant, Inc. (“Summer”) set forth in the
Letter Agreement as follows:

 

1.                                      The parties have agreed that the
consulting arrangement will continue to and including March 15, 2013. Summer
retains the right to extend the term of this arrangement, in monthly increments,
upon not less than thirty (30) days written notice to you.

 

2.                                      Notwithstanding the extension of the
consulting arrangement to and including March 15, 2013, this relationship shall
remain a consulting at will arrangement and either party shall have the right,
for any reason whatsoever, to terminate the consulting arrangement on not less
than ninety (90) days prior written notice to the other party.

 

3.                                      Except as amended hereby the Letter
Agreement is hereby ratified and confirmed.

 

 

 

 

Sincerely,

 

 

 

 

 

Summer Infant, Inc.

 

 

 

 

 

/s/ Jason Macari

 

 

 

 

 

Jason Macari

 

 

President and CEO

 

 

 

 

 

 

Acknowledged and Agreed to:

 

 

 

 

 

/s/ Edmund J. Schwartz

 

 

Edmund J. Schwartz

 

 

Date:

5/3/12

 

 

 

--------------------------------------------------------------------------------